Citation Nr: 1416426	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for osteoarthritis of the left knee with limitation of extension.

2.  Entitlement to a rating in excess of 10 percent for instability and genu varum of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied an increased rating for osteoarthritis of the left knee with limitation of extension, and for instability of the left knee.  The Board recognizes that the Veteran was awarded a separate 10 percent rating for limitation of flexion associated with osteoarthritis of the left knee by way of a March 2011 rating action.  The Veteran has not indicated any disagreement with this aspect of the left knee rating.

The Veteran offered testimony at an April 2012 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims files. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  The Veteran was last afforded a VA examination to determine the current severity of his left knee disability in May 2010, nearly four years ago.  At the April 2012 hearing, the Veteran specifically testified that there had been a worsening of the disability in the prior year, thus a worsening in his left knee since the most recent VA examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the evidence in this case shows that the Veteran's left knee disability may be of a greater severity than the May 2010 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.  

Further, the Veteran's treatment records from the Wilmington, Delaware, VA Medical Center (VAMC) dated through December 2011, and from the Philadelphia, Pennsylvania VAMC dated between May 2010 and October 2011, are of record within the Veteran's paper and electronic claims files.  On remand, relevant ongoing VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any pertinent, non-duplicative records from the VAMC in Wilmington, Delaware, Philadelphia, Pennsylvania, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left knee disability, to include examination and assessment of both limited motion and instability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

